Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 27-35, 47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of co-pending Application No. 17/57485 in view of German, III (U.S. Patent 6,868,966), herein referred to as German. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between 17/57485 and the instant claims are that 17/57485 additioanlly recites that “the second cutter nests with the first cutter when the first post is positioned in the first opening and the second post is positioned in the second opening such that the front edge of the first cutter overlaps a back edge of the second cutter,” which is  not recited in the instant application. Attention is directed to the the German saw blades.  By overlapping the saw blades within the container, the overall size of the container is reduced.  A smaller container requires less material for manufacture and still provides support for the tools.  As overlapping, or nesting circular tools within a container for the reduction of the overall size of the container is known in the art as demonstrated by at least German, one having ordinary skill in the art would have recognized that applying the known technique of overlapping circular tools to reduce the spacing between the tools would have yielded predictable results of a smaller, more compact, but structurally secure tool container.  Moreover, it is noted that it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lenox tool catalogue), herein referred to as Lenox in view of Denton et al. (U.S. Patent D848,728, Pozzoli (U.S. Patent 5,743,390), Rackley (U.S. Patent 5,078,266) and Rupert (U.S. Patent 4,846,343) and German, III (U.S. Patent 6,868,966), herein referred to as German.  In regards to claim 27 and 42, 43 and 44, Lenox discloses a cutter kit comprising: a first cutter (‘TS1) including a first cutting wheel selectively engageable with and operable to cut a first work piece, and a first housing assembly supporting the first cutting wheel for movement about an axis, the first housing assembly having a first outer surface and defining a first opening (c-shaped opening for pipe) operable to receive the first work piece (pipe); a second cutter (‘s34) including a second cutting wheel selectively engageable with and operable to cut a second work piece, and a second housing assembly supporting the second cutting wheel for movement about an axis, the second housing assembly having a second outer surface and defining a second opening (c-shaped opening for pipe ) operable to receive the second work piece (e.g. a second pipe); and a case assembly (‘TSK) including a first receptacle (for the first cutter) having a first wall ( wall surrounding ‘TSK), the first wall defining a first recess (circular indent annotated below) to receive at least a portion of the first cutter (‘TSK) and at least a portion of the second cutter (“S34; see the overlapping of the circular areas annotated below),  the first wall releasably retaining the first cutter, and a second receptacle (for the second cutter s34) having a second wall (wall surrounding ‘S34), the second wall defining a second recess (circular indent ) to receive at least a portion of the second cutter (‘s34), and the second wall releasably retaining the second cutter, wherein the second cutter nests with the first cutter.
Lenox does not disclose wherein the first and second receptacles comprise first and second posts, wherein the first post is positioned in the first opening and the second post is positioned in the second opening such that the first wall and first post releasably retain the first cutter and the second wall and the second post releasebaly retain the second cutter 




    PNG
    media_image1.png
    1329
    1143
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    718
    680
    media_image2.png
    Greyscale

Attention is further directed to the Denton, Pozzoli, Rackley, and Rupert references, which are not being cited in combination, but rather to set forth the state of the art at the time of the invention.  Denton discloses a stethoscope holder wherein a recess has been formed in the holder to hold the stethoscope.  Denton shows that within the recess, additional supporting structure that is not connected to the surrounding recess protrudes through the center of the stethoscope to allow the stethoscope to cross over itself in the container.    Pozzoli discloses a container holding a plurality of compact disks wherein the housing has a wall and recess for each disk and a central coupling element 23 for holding the individual disks in the container housing.  Rackley discloses a case for saw blades, wherein a tubular boss 34/36 is utilized in combination with a housing base cavity 15 to hold the blade within the case.    Rupert discloses a clinical fiber optic cable stored in a container where a depression in the one side forms a circular compartment for holding the cylindrical cable.  A raised portion 20 extends up from the depression within the center of the cable to hold the cable in place in the container.  It is therefore understood, that it is well known to utilize central posts or protrusions that extend into the center of the workpiece, in combination with recessed formed from the internal walls of containers that form to the shape of the tool to be held in the container, to create a designated spot in the container for the specific tool that maintains the tool within the spot to hinder the tool from being inadvertently removed during transport or storage, etc, as is demonstrated from the various teachings of Denton, Pozzoli, Rackley, and Rupert.  It would have been obvious to one having ordinary skill in the art, when providing a container for the cutting tools of Lenox to have incorporated posts within the container that form to the tools shapes to maintain the cutting tools of the kit in a safe location that supports them during transport, storage or when not in use. 
The modified device of Lenox does not disclose wherein the front edge of the first cutter overlaps a back edge of the second cutter when the first post as modified is positioned in the first opening and the second post as modified is positioned in the second opening. However, the difference between the instant invention and Lenox is the slight reduction in distance between the cutters such that the back of the second cutter would extend into the opening of the first cutter to anticipate the claimed “nesting” relationship.  Attention is again directed to the Pozzoli discs and the German saw blades.  Both Pozzoli and German are related to containers for overlapping circular tools.  By overlapping the discs and saw blades within the container, the overall size of the container is reduced.  A smaller container requires less material for manufacture and still provides support for the tools.  As overlapping, or nesting circular tools within a container for the reduction of the overall size of the container is known in the art as demonstrated by at least both Pozzoli and German, one having ordinary skill in the art would have recognized that applying the known technique of overlapping circular tools to reduce the spacing between the Lennox tools would have yielded predictable results of a smaller, more compact, but structurally secure tool container.  Moreover, it is noted that it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.  
In regards to claim 28, the modified device of Lenox discloses wherein the first opening is elongated (the opening for the pipe P is elongated, forming a “j” shape as shown by Lennox above) and extends from the first outer surface (of the cutter) generally radially-inwardly, and wherein the first post is elongated (as modified a form fitting post would follow the contour of the opening). 
In regards to claim 29, the modified device of Lenox discloses wherein a portion of the first cutting wheel extends into the opening (into the opening that receives the pipe to cut the pipe), and wherein the first post has a recess to receive the portion of the first cutting wheel.  It would be understood that the first post would extend around the protruding cutter wheel, thereby forming a space in the post for the mating contour to the wheel.
In regards to claim 30, the modified device of Lenox discloses wherein the first cutter (‘TS1) is operable to cut a first work piece having a first diameter, and wherein the second cutter (‘s34) is operable to cut a second work piece having a second diameter, the second diameter being different than the first diameter (varying opening sizes for varying pipe diameters).

Claims 31-32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Lenox tool catalogue), herein referred to as Lenox in view of Denton et al. (U.S. Patent D848,728), herein referred to as Denton, Pozzoli (U.S. Patent 5,743,390), Rackley (U.S. Patent 5,078,266) and Rupert (U.S. Patent 4,846,343), German, III (U.S. Patent 6,868,966), herein referred to as German and in further view of Hutchins et al. (U.S. Patent 4,836,374), herein referred to as Hutchins. 
The modified device of Lenox discloses the claimed invention except wherein the case assembly includes an outer case assembly, and an insert supported by the outer case assembly, the insert providing the first receptacle and the second receptacle, rather, Lenox discloses that the case and receptacles are integral.   Attention is further directed to the Hutchins fitted tool case.  Hutchins discloses that a rigid support member 36 can be used that fills the cavities in each of the platform members 12a and 12b and in provided with recesses of varying shapes for holding and maintaining the tools. 
As both direct molding and inserts are known in the art for performing the same function of maintaining tools in recesses within carrying cases, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized inserts in the Lenox housing instead of directly molding the recesses into the housing as taught by Hutchins as an alternative means of securing the tools, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  Thereby increasing the versatility of the casing design, allowing the casing to be utilized with a variety of inserts, specially designed for different tooling operations. 
Therefore, the modified device of Lenox discloses wherein the case assembly (e.g. Hutchins) includes an outer case assembly (2/4 Hutchins) and an insert (36 Hutchins Fig. 7) supported by the outer case assembly, the insert providing the first receptacle (as shown by Lenox) and the second receptacle (as shown by Lenox).
In regards to claim 32, the modified device of Lenox discloses wherein the outer case assembly includes a first case half (2 Hutchins) and a second case half (4 Hutchins) wherein the insert is a first insert (36 Hutchins Fig. 7) and is supported by one of the first case half and the second case half and wherein the kit further comprises a second insert (36 Hutchins Fig. 7) supported by the other of the first case half (4), the second insert providing a component support (e.g. Hutchins discloses that other recesses for holding additional tools can be inserted in both inserts).
In regards to claim 34, the modified device of Lenox discloses a replacement cutting wheel (in third cutter ‘s12) supportable by the component support (the entire third cutter is supported in both halves of the container).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Lenox tool catalogue), herein referred to as Lenox in view of Denton et al. (U.S. Patent D848,728), herein referred to as Denton, Pozzoli (U.S. Patent 5,743,390), Rackley (U.S. Patent 5,078,266) and Rupert (U.S. Patent 4,846,343), German, III (U.S. Patent 6,868,966), herein referred to as German, Hutchins et al. (U.S. Patent 4,836,374), herein referred to as Hutchins and in further view of Studdard (U.S. Patent 3,760,473).
The modified device of Lenox does not disclose that a reamer pen is supported by the component support.  Studdard discloses that when a plumber installs conduits in a building, that various tools are needed among them pipe cutter and a reaming file to remove the remove the jagged pieces of metal from the conduit.  As it is known from at least Hutchins to utilize a tool case with multiple tools in the same case, and as shown by Studdard that reaming pens are known to be used in piping applications, it would have been obvious to one having ordinary skill in the art to have adapted the tool case of Lenox to also support a reaming pen to consolidate the needed tools into one case. 

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Lenox tool catalogue), herein referred to as Lenox in view of Denton et al. (U.S. Patent D848,728), herein referred to as Denton, Pozzoli (U.S. Patent 5,743,390), Rackley (U.S. Patent 5,078,266) and Rupert (U.S. Patent 4,846,343) and in further view of Hutchins et al. (U.S. Patent 4,836,374), herein referred to as Hutchins. 
The modified device of Lenox discloses the claimed invention except that the insert is a first insert and is removably supported by the outer case assembly, and wherein the case assembly further includes a second insert removably supportable by the outer case assembly, the second insert replacing the first insert.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided a backup insert for replacement of the first insert should the insert crack or break and, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Lenox tool catalogue), herein referred to as Lenox in view of Denton et al. (U.S. Patent D848,728, Pozzoli (U.S. Patent 5,743,390), Rackley (U.S. Patent 5,078,266) and Rupert (U.S. Patent 4,846,343) and German, III (U.S. Patent 6,868,966), herein referred to as German and in further view of Elson et al. (U.S. Patent 3,261,454), herein referred to as Elson.
In regards to claim 47, the modified device of Lennox discloses that the case assembly comprises a first case half and includes the first and second receptacles, a second case half and a hinge coupling the second case half to the first case half.  Lennox does not disclose a plurality of component supports coupled to the second case half and aligned parallel to the hinge; and a plurality of replacement cutting wheels, each supported by one of the plurality of component supports such that the supported replacement cutting wheels are aligned parallel to the hinge.  Attention is further directed to the Elson saw blade holder.  Elson discloses a hinged container for carrying a portable electric saw or similar tool.  The tool is contained on one side of the container, and one or more saw blades are secured to the second side of the container.  The blades are secured with a weld screw 13 and a resilient bushing 18 such that when the wing nut 19 is threaded onto the screw 13, the bushing is resiliently compressed about the saw blade(s) 11.  This configuration allows the blade or replacement blades to be carried outside of the tool in the casing that eliminates chattering or movement of the saw blades as the container is moved from job site to job site and avoiding any damage to the saw teeth.   One of ordinary skill in the art would have recognized the benefits of providing a supporting assembly as taught by Elson to carry the blades or replacement blades, for use when the blades wore out or were damaged, of the tube cutters of Lennox such that the blades were easily accessible and secured during transport.  As Lennox discloses at least three tube cutters can be contained within the Lennox casing, it would be obvious to duplicate the supporting assembly as taught by Lennox, such that each tube cutter had its own weld screw, bushing and wing nut to individually secure the blades of each tube to each supporting assembly.  It is also noted that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.


Response to Arguments
Applicant's arguments filed 9/20/2022 have been fully considered but they are not persuasive.  The Applicant contends that Lennox does not in combination with the second references disclose a nesting relationship such that the front edge of the first cutter overlaps a back edge of the second cutter.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).    Pozzoli and German clearly teach that overlapping discs or saw blades within a case assembly are known in the art, for the same purpose of minimizing the size of the assembly. Thus, the case assembly is more compact and utilizes less material to manufacture and occupies less space on the job site.  Assembly compactness is obviously a known and beneficial tradeoff in the design of tool cases wherein the circular tools are known to overlap within the container, the degree of the overlap depending on the required ease of insertion and removal of the tools or other esthetic requirements.  Utilizing a known technique of overlapping the circular tube cutters would have yielded predictable results of minimizing the space requirements for the cutters. As this overlapping technique only considers knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/           Primary Examiner, Art Unit 3724